OPINION AND ORDER
STEPHENS, Chief Justice.
In a disciplinary proceeding, the Board of Governors of the Kentucky Bar Association concluded that Banks was guilty of unethical and unprofessional conduct calculated to bring the legal profession of Kentucky into disrepute. The Board recommended that Banks be publicly reprimanded for misconduct in allowing his client, a collection agency, to obtain a judgment against a person for a debt which was not owed.
Having reviewed the Board’s decision, and pursuant to SCR 3.370, the court adopts the findings and recommendations of the Board of Governors. Banks is hereby publicly reprimanded and is directed hereby to pay the costs of this proceeding.
All concur.